Citation Nr: 1119475	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-34 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected multiple sclerosis (MS), to include entitlement to an evaluation in excess of 50 percent for depression, in excess of 10 percent for weakness/numbness, right lower extremity, in excess of 0 percent (noncompensable) for diminished sensation, right face, in excess of 0 percent (noncompensable) for neurogenic urinary bladder, in excess of 0 percent (noncompensable) for erectile dysfunction (to include a claim for special monthly compensation based on loss of a creative organ), in excess of 0 percent (noncompensable) for fecal incontinence, in excess of 0 percent (noncompensable) for swallowing difficulty, and whether the Veteran is entitled to a separate evaluation for weakness/numbness, right upper extremity, for vision symptoms, to include eye pain, and/or for impairment of speaking ability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BAORD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from August 1982 through April 1988.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied an evaluation in excess of 30 percent for multiple sclerosis under 38 C.F.R. § 4.124a, Diagnostic Code 8108.  The Board Remanded the appeal in December 2008 and in October 2009 for a determination as to whether separate evaluations for the various manifestations of MS would be more favorable to the Veteran than one evaluation under Diagnostic Code 8018.  The Veteran now has separate evaluations resulting in a combined 70 percent evaluation, as set forth below.  Nevertheless, as the current assigned evaluations are less than 100 percent, when combined, the Veteran's appeal for a higher rating continues.  

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in November 2008.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In February 2011, the Veteran submitted a statement identifying reasons for his disagreement with the rating decision and Supplemental Statement of the Case prepared in January 2011.  VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2010).  The Veteran waived his right to have the agency of original jurisdiction review these statements.  Appellate review may proceed.

The Veteran's continued disagreement with the noncompensable evaluation assigned for service-connected erectile dysfunction raises a claim of entitlement to special monthly compensation.  That claim is REFERRED to the agency of original jurisdiction for any necessary action.  

The portion of the claim for an increased evaluation for MS which includes the claim for a compensable evaluation for diminished sensation, right face, for an evaluation in excess of 30 percent for fecal incontinence from February 1, 2011, and for a compensable evaluation for swallowing difficulty, for compensable evaluations for weakness/numbness, right upper extremity, for vision symptoms, to include eye pain, and for impairment of speaking ability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Secondary to multiple sclerosis, the Veteran has depression which is manifested by mood fluctuations, anxiety, depression, fatigue, cognitive impairment, frustration, withdrawal, and other symptoms for which Global Assessment of Functioning scores ranging from 48 to 63 have been assigned.

2.  The Veteran's disability of the right lower extremity is manifested by decreased sensation to 10 percent of normal, parasthesias of the right lower extremity, impaired right pivot, decreased muscle strength, decreased deep tendon reflex strength, occasional use of a cane, and continuation of full-time employment as an electronics engineer.  

3.  The Veteran's statements that he has occasional urinary incontinence at work and urinary incontinence during sleep are credible.

4.  The Veteran has erectile dysfunction as a result of his MS but deformity of the penis is not shown.

5.  The Veteran had occasional, moderate fecal leakage, with increased severity so as to require continuous use of a pad factually ascertained as of May 2010, reflecting that the Veteran had fecal incontinence averaging twice monthly and requiring use of pads.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 50 percent depression with chronic fatigue and impairment of concentration, memory and recall secondary to MS are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9433 (2010).

2.  The criteria for an increased evaluation from 10 percent to 20 percent for weakness/numbness of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8520-8599 (2010).

3.  The criteria for a compensable, 20 percent evaluation for urinary frequency are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.115, Diagnostic Code 7542 (2010).

4.  The criteria for an initial compensable rating for erectile dysfunction associated with MS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2010).  

5.  The criteria for a compensable, 10 percent evaluation for fecal incontinence were met through May 12, 2010, and the criteria for a compensable, 30 percent evaluation are met from May 13, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Code 7332 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to higher evaluations for the manifestations of MS than the current evaluations.  Before addressing the claims on the merits, the Board will discuss whether VA has met its duties to notify and assist the Veteran.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Duty to notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In January 2007, the RO issued a letter which advised the Veteran of the criteria for an increased evaluation and advise the Veteran of the evidence required to substantiate his claim.  The January 2007 letter discussed how VA determines the degree of disability and the effective date of a specific evaluation for disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

After the Veteran's appeal was Remanded by the Board in December 2008, an additional duty to assist letter was issued in February 2009.  That letter advised the Veteran of the criteria governing determination of the appeal, including provisions regarding assigning a disability evaluation and the effective date assigned for an increased evaluation, if granted.  Additionally, the Veteran's testimony before the Board in November 2008 establishes that he understood the criteria for establishing entitlement to an increased evaluation for his service-connected MS.  

To the extent that there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that he was prejudiced by any such defect.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  The record establishes that the Veteran has had a full and fair opportunity to participate in the adjudication of the claims addressed in this decision.  The Board finds, as a matter of fact, that no defect in the timing or content of notice resulted in prejudice to the Veteran.  The appeal may be adjudicated without further notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Since service connection has already been granted for MS, and increased ratings are at issue, no further consideration of the duty to obtained service treatment records is required.  In any event, those records are associated with the claims file.  

VA clinical records have been obtained.  The Veteran testified that, during the period at issue, he obtained medications and treatment from VA.  Voluminous VA treatment records have been obtained.  Several VA examinations have been conducted.  The Veteran identified relevant non-VA records, to include employment records, and has submitted those records, including statements from fellow employees.  The Veteran's testimony and records of his treatment through 2010 do not include any indication that the Veteran has applied for or is receiving Social Security Administration benefits or other disability benefits.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria governing claims for increased evaluations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service treatment records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board has considered whether the Veteran is entitled to staged ratings at any time during the appeal period.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Claim for increased evaluation for MS

Historically, the Veteran's award of service connection for multiple sclerosis was effective in August 2002.  The Veteran's disability due to multiple sclerosis was evaluated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8018.  Under Diagnostic Code 8018, multiple sclerosis warrants a minimum evaluation of 30 percent, which contemplates "ascertainable residuals."  

The provisions of 38 C.F.R. § 4.124a provide that multiple sclerosis may also be rated from 30 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  In determining any additional disability, the Board must consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  Id.  

In this case, following the Board's Remand, separate evaluations have been assigned for 7 manifestations of MS, including depression, weakness/numbness, right lower extremity, for diminished sensation, right face, neurogenic urinary bladder, erectile dysfunction, fecal incontinence, and swallowing difficulty.  However, since a 100 percent schedular evaluation is not in effect, the Veteran's appeal for an increased evaluation for MS, however rated, continues.  

1.  Evaluation in excess of 50 percent for depression

In March 2007, the Veteran denied depression or other psychiatric symptoms.  However, by May 2007, the providers noted that the Veteran was anxious and concerned about his continuing symptoms, and was having difficulty sleeping.  In November 2008, in the hearing before the Board, the Veteran's spouse testified that the Veteran had mood swings.  

The Veteran's treating neurologist referred him for mental health evaluation.  The fact that depression was observed by the Veteran's medical providers, is consistent with observable, objective signs of depression.  

On initial evaluation of depression in February 2009, a GAF score of 48 was assigned.  The examiner concluded that the Veteran met the criteria for a diagnosis of major depressive disorder, and concluded that the Veteran's depression was due to his service-connected MS and the manifestations of that illness.  The examiner stated that the Veteran's depressive disorder was manifested by isolation from friends, sleep problems, low motivation, feeling overwhelmed, decreased concentration, decreased appetite, and similar symptoms.  A Global Assessment of Functioning (GAF) score of 48 was assigned.  Medication was prescribed.

Examination in March 2009, the Veteran was appropriately groomed, had good eye contact, and his thoughts were organized and his speech regular.  He reported little improvement with medication in his mood, which remained sad, with poor concentration and motivation.  A GAF score of 55 was assigned.  

Examination in August 2009, the Veteran remained apathetic, moving slowly, preoccupied with his health, feeling tied and with little energy, with organized thought and clear, coherent, but soft speech.  A GAF score of 60 was assigned.  In October 2009, similar symptoms were noted, and a GAF score of 63 was assigned.  

In November 2009, the Veteran reported that symptoms of depression had increased.  He was given the option of inpatient admission if those symptoms continued to increase.  A GAF score of 57 was assigned, decreasing to 54 later that same month.  The reports of outpatient mental health treatment in January 2010 through April 2010 reflect mood stabilization, although no GAF score was assigned during those months.  In March 2010, for example, the Veteran's mood was euthymic and he was communicative with good eye contact.  See VA outpatient Treatment Notes, March 8, 2010 and March 22, 2010.

In his April 2010 statement, as to depression, the Veteran stated that he was under VA treatment and required medication daily for depression, and suffered from some loss of memory and concentration.  This statement is consistent with the evidence of record.  The Veteran's February 2011 neurology evaluation reflects that the Veteran was unable to seek treatment for depression during a portion of 2010 because the Veteran's wife underwent three surgeries and the Veteran had to assume responsibility for all household chores, primary care for his 15-year twins, and continued to work full-time.  This evidence establishes that the Veteran's disability due to depression did not meet any criterion for a 70 percent evaluation.  

A 50 percent evaluation has been assigned from November 2006.  The Board does not disagree with this assigned effective date for the grant of service connection for depression, although the Veteran did not report depression to his providers until 2007, and did not begin receiving treatment until 2009.

The Veteran's depression is rated under 38 C.F.R. § 4.130, DC 9433, and under 38 C.F.R. § 4.124a, DC 8018, used to rate MS.  A 50 percent evaluation under DC 9433, the evaluation currently assigned, is warranted when there is occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  
In this case, the evidence establishes that, although the Veteran continues to work, he has impairment of industrial functioning due to depression, including decreased motivation, and he has reported impairment of concentration, memory, and recall.  There is no objective evidence of impairment of verbal communication.  He has retained effective work and social relationships.  

The Board also notes that no additional industrial or social impairment has been attributed to the symptoms of chronic fatigue, impairment of concentration, memory, and recall, which have been attributed to the Veteran's depression.  In particular, the Veteran's impairment of memory has not resulted in loss of ability to remember his own name, names of family members, or required assistance of another in his activities of daily living.   

A 70 percent evaluation is assigned if the service-connected psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence),  neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), inability to establish and maintain effective relationships.  DC 9433.  

The Veteran manifests some of the symptoms listed as criteria for a 70 percent evaluation.  In particular, the Veteran manifests near-continuous depression, but his depression does not prevent him from functioning independently, since he continues to work, to care for himself, and is involved in raising his children, including teenagers and a child in college.  The Veteran's depression, although "near-continuous," is not of such severity as to warrant a 70 percent evaluation.  In particular, the evidence that the Veteran assumed primary responsibility for his household and continued to work full-time during the second half of 2010, because of his wife's health problems, establishes that his symptoms of depression, although serious, do not warrant a 70 percent evaluation.  

The medical evidence establishes that the Veteran has not manifested suicidal behavior or expressed suicidal intent.  His thought processes have remained intact.  He has not manifested impaired or irrelevant speech.  He maintains appropriate personal hygiene and grooming.  The Veteran remains with his spouse of many years, and remains in the employment he has held for more than 15 years.  

The Board specifically acknowledges that the list of symptoms included in the criteria for a 70 percent evaluation is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of between 41 and 50 denotes serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

In this case, the Veteran's GAF scores ranged from 48 to 63 over the period from February 2009 through April 2010.  A treatment note dated in February 2011 reflects that the Veteran "needs to restart treatment for depression."  This note establishes that, although the Veteran continued to manifest depression, he left treatment for a time.  

After treatment for depression was initiated, providers who treated the Veteran in March 2009 through October 2009 reported decreasing symptoms of depression.  The GAF scores assigned during this period range from a score of 55, assigned in March 2009, to 63, assigned in October 2009.  GAF scores from 51 to 60 reflect moderate severity of impairment of functioning.  The Veteran's GAF scores, with the exception of the score assigned at the time of initial evaluation and initiation of treatment, were above 51.  The Board finds that the Veteran's GAF scores are consistent with a 50 percent evaluation, for moderate impairment, but no higher evaluation.  The factual finding that the Veteran's depression does not warrant an evaluation in excess of the assigned 50 percent evaluation is consistent with the medical evidence that the Veteran did not obtain continuous treatment for depression after the 50 percent evaluation was assigned.  

The Board has considered whether a staged evaluation, to allow an evaluation in excess of 50 percent, is appropriate for the period encompassing the initial evaluation of depression.  However, the record reflects that the Veteran did not lose time from his employment as a result of depression, even during the period when the GAF score of 48 was assigned.  The evidence also reflects that the period of increased severity, when treatment was initialed, was brief, with improvement of symptoms resulting from initiation of treatment.  The Board finds that fluctuations in the Veteran's symptoms reflecting brief periods of increased or decreased symptoms during the pendency of this appeal do not warrant staged ratings in excess of or below the assigned 50 percent evaluation.  

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" or periods of hospitalization.

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra- schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected depression with the established criteria found in the rating schedule.  Here, the competent medical and other evidence of record, to include the Veteran's own contentions, reflect his service-connected disability is primarily manifested by depression, impaired concentration, impairment of memory loss and recall, and fatigue.  Such symptomatology is fully addressed by the rating criteria under which this disability is currently rated.

There are no additional symptoms of depression that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected major depressive disorder.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's depression interferes with his employability, such interference is addressed by the schedular rating criteria.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

In this case, the Veteran has not been hospitalized for depression, although he has been offered that treatment if his symptoms of depression worsen.  There is no evidence that he has lost time from employment as a result of depression, although he attended regular treatment for depression during a portion of the appeal period.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  In addition, there is no evidence of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.  For these reasons, the Board concurs with the RO's determination that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

The preponderance of the evidence establishes that the Veteran's major depressive disorder has a moderate impact on his industrial capacity and his social functioning, but is not manifested by such severity of symptoms as to warrant a 70 percent evaluation.  As the evidence is not in equipoise to warrant a 70 percent rating, there is no doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5017(b).  The appeal for an evaluation in excess of 50 percent for depression is denied.  
2.  Evaluation in excess of 10 percent for right lower extremity

The Veteran's radiculopathy, right lower extremity, is rated 10 percent disabling under DC 8520.  DC 8520 provides ratings for paralysis of the sciatic nerve.  Mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  With complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  This severity of symptoms is rated 80 percent disabling.

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.

Likewise, 38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  

VA treatment records dated in November 2005, prior to the claim for an increased evaluation; disclose that the Veteran's MS was manifested by numbness of the right anterior trunk, right leg, and right foot.  May 2006 treatment notes reflect that the Veteran's neurologic examination remained stable.  The Veteran complained of some fatigue.  He had good posture and a normal stride.  He was able to perform a tandem gait without difficulty.  

July 2006 VA outpatient treatment notes reflect that the Veteran's MS symptoms were stable with some residual numbness in the right lower extremity.  The Veteran requested completion of forms to be used in case the Veteran was unable to carry out duties of employment at the Postal Service, but reported that he had not experienced any loss of worktime due to symptoms of multiple sclerosis.  

Some gait deficits were noted in January 2007.  In February 2007, a cane was provided.  In February 2007, the Veteran's wife submitted a statement indicated that the Veteran had trembling in his hands and was unable to stay in one position very long.  The Veteran's wife stated that tremors could occur any time.  

In March 2007, VA examination disclosed that the Veteran had numbness and increased weakness in the right torso and the right lower extremity.  The Veteran's fatigue was worse when the weather was warmer.  Sensation to pinprick was decreased over the right lower extremity from the hip to the toes.  The Veteran required a cane to assist in ambulation at times, because the feeling of right leg numbness caused his right leg to feel heavy.  He occasionally required assistance of a family member to get out of bed.  

In a statement received in June 2007, the Veteran reported difficulty negotiating stairs and steps, which interfered with his employment as an electrician.  In August 2007, the Veteran fell from a 4-foot ladder.  He attributed this to right foot numbness.  The Veteran noted that he frequently adjusted for right leg and foot numbness by looking to see where his foot was.  

September 2007 VA outpatient treatment notes reflect that sensation in the right lower extremity and trunk from the 5th thoracic vertebra down was 40 percent of normal.  The objective findings that sensation was 40 percent of normal, together with the evidence that the Veteran fell from a ladder at work, and sometimes required a cane for assistance with ambulation, exceeds the criteria for a 10 percent evaluation for right lower extremity impairment.  The combination of sensory and muscle impairment approximates the criteria for a 20 percent evaluation.  

In April 2008, the Veteran reported decreasing strength of the lower extremities.  Due to the Veteran's difficulty with fatigue at the knees, he was provided knee braces.  The Veteran had normal gait, stance, and posture, but with decreased arm swing.  The Veteran had switched to a night schedule so his job would be less physically demanding, and he continued to work full-time.  Magnetic resonance imaging (MRI) showed that the Veteran's lesions, in the brain and in the cervical and thoracic spine, were stable.  This evidence is consistent with a 20 percent evaluation, but does not meet or approximate the criteria for a 40 percent evaluation, since continuation of full-time employment in a capacity which requires walking, standing, and climbing ladders, either as an electrician or an electrical technician, is inconsistent with a find that there is moderately severe incomplete paralysis of a lower extremity.  

In October 2008, fellow employees provided statements reflecting their observations that the Veteran had increased difficulty at work.  At his hearing before the Board in November 2008, the Veteran described how he had rearranged his life around his disability so he could continue working.  

On VA examination conducted in March 2009, the Veteran reported stumbling when he attempted to dance.  On objective neurologic examination, the Veteran had poor ability to pivot on the right leg.  This evidence is consistent with moderate incomplete paralysis, warranting a 20 percent rating, but is not consistent with moderately severe incomplete paralysis, so as to warrant a 40 percent rating, since the Veteran remained able to use the right leg for ambulation, with occasional use of a cane, and has continued to work full-time, although on a less strenuous shift.

In April 2010, the Veteran had 4/5 strength in the right lower extremity.  Deep tendon reflexes were present in each location tested in the lower extremity.  The Veteran's gait was antalgic, but the examiner noted a specific opinion that this was due to the Veteran's knee and back disabilities, not right lower extremity nerve impairment.  The examiner stated that the Veteran had decreased mobility, decreased ability to lift and carry.  The examiner noted that the Veteran continued full-time employment, having switched to night shift instead of day shift, and having shifted to work as an electronics technician rather than as an electrician.  This evidence continued to reflect moderate, but not moderately severe, right lower extremity impairment.

In his April 2010 statement, the Veteran reiterated that he had fatigue and numbness of the right leg.  Sensation in the right leg was 20 percent of normal.  A February 2011 neurologic evaluation reflects that lower right extremity sensation was 10 percent of normal.  Motor strength, however, remained at 4/5.  

Evaluation of sensory symptoms, even if manifested by excruciating pain, warrants evaluation as moderate disability, warranting, in this case, a 10 percent evaluation, as specified under 38 C.F.R. § 4.123.  Although 38 C.F.R. § 4.123 specifies that sensory findings may warrant an evaluation for moderately severe disability. Which would warrant a 20 percent evaluation, this severity of sensory symptoms is warranted with, as noted above, manifestations of excruciating pain.  There is no evidence that the Veteran's decreased sensation in the right lower extremity is accompanied by excruciating pain, so as to warrant an evaluation in excess of 10 percent based on sensory symptoms alone.   

However, in addition to sensory symptoms, the Veteran also manifests impaired gait, some decrease in motor strength, and other objective impairments.  Thus, the Board finds that a 20 percent evaluation is warranted, but the Board finds that these impairments are not so severe as to warrant and evaluation in excess of 20 percent.  The 20 percent evaluation assigned in this decision encompasses the Veteran's contention that his sensation is a fraction of normal, since he does not report pain in the right lower extremity due to loss of sensation, and he retains voluntary motor function, described most recently in a February 2011 medical records as 4/5 for lower right extremity strength.  

In his February 2011 statement, the Veteran indicates that, given his loss of sensation and limitation of mobility and falls at work, an evaluation in excess of 10 percent for right lower extremity is warranted.  As discussed in this decision, the Board agrees, and has assigned a 20 percent evaluation.  

As noted above, an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected weakness/numbness, right lower extremity, with the established criteria found in the rating schedule.  Here, the competent medical and other evidence of record, to include the Veteran's own contentions, reflect his service-connected right lower extremity disability is primarily manifested by decreased sensation, numbness, weakness, and fatigue of the right lower extremity.  Such symptomatology is fully addressed by the rating criteria under which this disability is currently rated.

The Veteran remains able to walk sufficiently to work full-time, although he fell at least twice in the year preceding February 2011 evaluation.  The symptoms of right lower extremity impairment are addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected right lower extremity disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's right lower extremity disability interferes with his employability, such interference is addressed by the schedular rating criteria.  

As noted above, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this case, the Veteran has been required to transfer to a less strenuous job at his place of employment, but he maintains the ability to engage in gainful employment.  There is no evidence that he has lost time from employment in excess of that reflected by the 20 percent evaluation, solely as a result of right lower extremity impairment, although he has adjusted his work hours and sought a less strenuous position.  

To the extent that the adjustment in work hours and a different, less strenuous position are the result of right lower extremity impairment, and not the other multiple manifestations of MS for which the Veteran is separately evaluated, the 20 percent evaluation assigned in this decision adequately reflects the impairment of industrial capacity due to right lower extremity disability.  

Therefore, the Board finds that there are no attendant related factors such as marked interference with employment or frequent periods of hospitalization.  In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.  For these reasons, referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

The Board finds that the preponderance of the evidence supports a 20 percent evaluation for right lower extremity impairment, but is not in equipoise to warrant a 40 percent evaluation.  The Veteran's range of motion of the ankle and knee and strength of the ankle and knee remains adequate for full-time employment, self-care, and household responsibilities.  He does not manifest muscle atrophy of the right lower extremity.  The evidence is not in equipoise to warrant a 40 percent evaluation.  An increased evaluation from 10 percent to 20 percent for right lower extremity impairment, but no higher rating, is granted.  

3.  Compensable evaluation for urinary frequency 

The RO has evaluated the Veteran's neurogenic bladder disease with incontinence of urine as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7542.  DC 7542 directs the rater to rate neurogenic bladder as voiding dysfunction.  Id. Under 38 C.F.R. § 4.115a, for urinary incontinence, a 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than 2 times per day.  Urinary incontinence requiring the wearing of absorbent materials that must be changed 2 to 4 times per day is assigned a 40 percent rating.  Urinary incontinence requiring the use of an appliance of the wearing of absorbent materials that must be changed more than 4 times per day is assigned a 60 percent rating.  38 C.F.R. § 4.115a.

For urinary frequency, a 10 percent disability rating is warranted for a daytime voiding interval that is between two and three hours or when there is awakening to void two times per night.  A 20 percent evaluation requires a daytime voiding interval that is between one and two hours or awakening to void three to four times a night.  A 40 percent disability rating is warranted for a daytime voiding interval that is less than one hour or awakening to void five or more times per night.  38 C.F.R. § 4.115a.

In November 2006, the Veteran complained of urinary frequency.  The severity of increased frequency was not specified.  Urodynamic evaluation was conducted.  No additional treatment was recommended.  

April 2007 treatment notes reflect that the Veteran reported urinary frequency and urgency, sometimes as often as every hour during the daytime, and requiring him to awaken several times at night, fragmenting his sleep.  Medications were prescribed.  This frequency exceeds the frequency required for a 10 percent evaluation under DC 7542, and approximates the criteria for a 20 percent evaluation.  Continuation of use of prescribed medications for the Veteran's neurogenic bladder symptoms was noted from August 2007 through December 2008.

In April 2009, the Veteran reported incontinence during sleep as well as awakening two times per night to void.  He reported dribbling and leaking at least two times per week, sometimes with urgency.  The Veteran reports, in his April 2010 statement, that he must take a change of clothes with him to work, and must use a protective mattress cover due to incontinence during sleep.  In a February 2011 statement, the Veteran report's use of adult incontinence diapers.  The Veteran's report is credible.  

Under DC 7542, a 20 percent evaluation is warranted if the wearing of absorbent materials is required and when the absorbent materials must be changed less than 2 times per day.  The Veteran's symptoms, as described in April 2010, are equivalent to a finding that absorbent materials are required and must be changed once or twice daily.  The symptoms described by the Veteran do not warrant a finding that he requires absorbent material which must be changed an average of two to four times daily.  The Veteran does not indicate, in his February 2011 statement, that the average daily number of episodes of incontinence has changed.  Thus, Veteran's urinary symptoms, whether evaluated as voiding dysfunction or as frequency, warrant a 20 percent disability evaluation for the stated period, but do not approximate the criteria for a 40 percent evaluation under either set or criteria.  

As noted above, an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected neurogenic bladder with the established criteria found in the rating schedule.  Here, the competent medical and other evidence of record, to include the Veteran's own contentions, reflect his service-connected incontinence is primarily manifested by urinary frequency and occasional incontinence, since that he must wear protective adult incontinence aids to prevent interference with employment functioning.  Such symptomatology is fully addressed by the rating criteria under which this disability is currently rated.  There are no additional symptoms of bladder impairment that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected bladder impairment.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's bladder disability interferes with his employability, such interference is addressed by the schedular rating criteria.  

As noted above, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this case, the Veteran's incontinence required him to change clothing at work, or wear adult incontinence aids, which he must occasionally change, but there is no evidence that bladder disability impairs the Veteran's employment more than is reflected in the assigned 20 percent evaluation.  Therefore, the Board finds that there are no attendant related factors such as marked interference with employment evidence, or an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.  For these reasons, the Board concurs with the RO's determination that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

The preponderance of the evidence establishes that the Veteran's bladder impairment has some impact on his industrial capacity and his social functioning, but is not manifested by such severity of symptoms as to meet or approximate the criteria for a 40 percent evaluation.  As the evidence is not in equipoise to warrant a 40 percent rating, an increased evaluation from noncompensable to 20 percent, but no higher, is granted for neurogenic urinary bladder.  

4.  Evaluation for erectile dysfunction

The RO assigned a noncompensable rating for the Veteran's erectile dysfunction by analogy under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under DC 7522, penis deformity with loss of erectile power warrants a 20 percent disability rating.  38 C.F.R. § 4.115b.  A zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.
VA examinations dated in 2009 and after reflect that the Veteran has consistently reported erectile dysfunction.  The medical evidence establishes, however, that there is no penile deformity.  The clinical findings disclose no deformity of the Veteran's penis.  Without evidence of physical deformity of the penis, there is no basis for assigning a compensable rating for loss of erectile power under DC 7522.  

It does not appear that the agency of original jurisdiction has considered wither the Veteran is entitled to special monthly compensation (SMC) due to the loss of use of a creative organ, based on erectile dysfunction.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  The claim for a compensable evaluation for erectile dysfunction raises that contention, which is addressed in the Remand, below.  Because evaluation for SMC is, in effect, consideration of an extraschedular evaluation, that portion of consideration of the Veteran's claim is not addressed in this decision. 

There is no schedular criterion or applicable Diagnostic Code which authorizes a compensable evaluation in this case.  The claim for a compensable evaluation for erectile dysfunction must be denied.  

5.  Claim for compensable evaluation for fecal incontinence

Under 38 C.F.R. § 4.114, Diagnostic Code 7332, impairment of sphincter control is evaluated as follows: healed or slight, without leakage (0 percent); constant slight, or occasional moderate leakage (10 percent); occasional involuntary bowel movements, necessitating wearing of pad (30 percent); extensive leakage and fairly frequent involuntary bowel movements (60 percent); and complete loss of sphincter control (100 percent). 

In this case, the Veteran has stated that he has had some slight fecal leakage for several years, requiring use of a pad.  At April 2010 VA examination, the examiner noted that the Veteran had bowel impairment, but was not wearing a pad.  In an April 2010 statement, the Veteran reported bladder incontinence, but did not discuss bowel incontinence.  

In a May 2010 VA examination report, the examiner stated that the Veteran had stool incontinence one to two times per month and required a pad.  The examiner did not state when the Veteran began using a pad for fecal incontinence.  In a February 2011 communication, the Veteran reported that he was using pads for fecal incontinence at the time of the April 2010 VA examination, but that he did not wear one to that examination because he had just showered prior to the examination.  This report does not state when the Veteran first began using pads.  The Veteran did not testify about use of pads at his 2008 Board hearing, and the reports of February 2009 and March 2009 neurologic and urologic evaluations do not reflect findings of bowel impairment.

As noted above, occasional moderate fecal leakage warrants a 10 percent evaluation.  Clinical records prior to May 13, 2010, do not discuss the frequency or extent of fecal leakage, but the Veteran's report that he used pads or had to change his clothes at times, is credible.  Use of pads for occasional involuntary bowel movements is factually ascertainable as of May 13, 2010, and a 30 percent evaluation for fecal incontinence is warranted from that date.  

At the time of February 2011 VA examination, the Veteran reported use of adult incontinence diapers as a result of fecal incontinence not manageable with use of pads.  As this evidence does not disclose the frequency of bowel incontinence, additional development is required for evaluation from the time of that VA examination.  This is addressed in the Remand, below.

As noted above, an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

Here, medical and lay evidence, to include the Veteran's own contentions, reflect his service-connected fecal incontinence was manifested by leakage, requiring him to have a change of clothing available, during the early part of the appeal period.  In May 2010, providers noted that the Veteran had involuntary bowel movements once or twice monthly, requiring use of pads, but the Veteran has continued to work.  Thus, the symptomatology is fully addressed by the rating criteria.  There are no additional symptoms of bowel impairment that are not addressed by the rating schedule.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and interference with employability.  

As noted above, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. § 4.1.  There is no evidence that bowel disability impairs the Veteran's employment more than is reflected in the assigned 10 percent evaluation through May 12, 2010 or in excess of the 30 percent evaluation assigned from May 13, 2010.  For these reasons, the Board finds that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

The preponderance of the evidence is against a finding that the Veteran's fecal incontinence was more than 10 percent disabling prior to May 2010 or more than 30 percent disabling prior to February 1, 2011.  A compensable, 10 percent evaluation is granted through May 12, 2010, and a compensable 30 percent evaluation is granted from May 13, 2010 through January 31, 2010.  


ORDER

The appeal for an evaluation in excess of 50 percent for depression with chronic fatigue and impairment of concentration, memory, and recall, as secondary to MS, is denied.  

An increased evaluation from 10 percent to 20 percent for weakness/numbness of the right lower extremity is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.

An increased evaluation from 10 percent to 20 percent for weakness/numbness of the right lower extremity is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.

The appeal for a compensable evaluation for erectile dysfunction is denied.  

An increased evaluation from noncompensable to 10 percent for fecal incontinence through May 12, 2010, and a 30 percent evaluation through January 31, 2011, is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.


REMAND

The examiner who conducted VA examination on February 1, 2011 stated that the Veteran had fecal incontinence, but the examination report does not address the criteria in the rating schedule.  Further development of the evidence is required.  

A noncompensable evaluation was assigned for the Veteran's swallowing difficulty, and a separate evaluation for speech impairment was denied, on the basis that esophagogastroduodenoscopy (EGD) and swallow studies were negative.  However, those studies were conducted prior to the 2006 claim underlying this appeal.  Therefore, current examination of the Veteran's difficulty swallowing must be conducted before this aspect of his disability due to MS may be evaluated.  

Evaluation of the Veteran's ability to speak and to swallow, or deficits in those abilities, may involve neurologic examination or evaluation of the Veteran's sensory ability in the face and neck.  The evaluation assigned for diminished sensation, right face, should be re-evaluated after evaluations of speech impairment and swallow impairment have been conducted.

The report of April 2010 VA examination reflects that the Veteran had decreased deep tendon reflexes at all locations in the right upper extremity, not limited to the ulnar nerve distribution.  The April 2010 report also reflects abnormalities of the cervical spine and complaints of neck pain.  The RO determined that current right upper extremity impairment is related to a fracture of the right forearm prior to service.  The RO determined that ulnar neuropathy is related to the pre-existing right forearm fracture.  However, the medical opinion did not address this finding.  More specific medical opinion is required prior to appellate review of this issue.  

The Veteran seeks a separate, compensable for vision symptoms, to include eye pain.  The claim was denied, on the basis that medical examinations included opinions that the Veteran does not have optic neuritis.  However, April 2010 ophthalmology evaluation suggested that he Veteran's increase eye pain was related to migraines, which were of neurologic origin, and 2011 evaluation suggested a link to the Veteran's service-connected MS.  The Veteran should be afforded updated evaluation to determine whether his symptoms of migraine and of eye pain, to include as possibly secondary to migraine headaches, are related to his service-connected MS, given the additional evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter which advises the Veteran of the criteria for SMC based on the loss of use of a creative organ.  

2.  Ask the Veteran whether he has been treated by any non-VA providers for any claimed disorder since April 2010.  Obtain any identified records.

3.  Obtain the Veteran's VA clinical records since April 2010.  

4.  Afford the Veteran an opportunity to provide objective evidence of the frequency and severity of fecal incontinence.  

5.  Afford the Veteran VA gastrointestinal or rectal examination as necessary to obtain opinions as to frequency and severity of fecal incontinence since February 1, 2011.  The examiner should ask the Veteran about the frequency of fecal incontinence and use of diapers and should document the Veteran's response.

6.  Afford the Veteran neurologic, gastrointestinal, upper GI, or other examination or speech and swallow evaluations as necessary to objectively evaluate the severity of speech impairment and impairment of swallowing.  The examiner(s) should address the Veteran's report that he gags or strangles when swallowing.  The Veteran should be afforded EGD, swallow studies, or other objective examination, and should be advised of the various methods which allow for objective evaluation of speech and swallowing, so that the Veteran may determine which evaluation(s) he wishes to undergo to substantiate the claim and which he wishes to decline.

The claims folder and a copy of this Remand should be made available to the examiners for review in connection with each examination.  The examiners should review the entire claims file, and indicate, in each examination report, that such review was performed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examination report should include a detailed account of all pathology found to be present.  

7.  AFTER evaluations of the Veteran's objective impairment of speech and of swallowing have been completed, the Veteran should be afforded neurologic examination of the face, if such examination has not already been conducted.  The examiner should describe any impairment of sensation of the right side of the Veteran's face, and any muscle impairment, if present, and should objectively quantify impairment to the extent possible.  

8.  The Veteran should be afforded VA examination of the right upper extremity.  The claims folder and a copy of this Remand should be made available to the examiners for review in connection with each examination.  The examiners should obtain a complete history from the Veteran, review the entire claims file, and each examiner should indicate, in each examination report, that such review was performed.  The examiner(s) should review all reports of examinations of the right upper extremity, including reports which show evaluation of the right arm above the area of the ulnar nerve.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The report should include a detailed account of all pathology.  

Then, the examiner should address the following:
      (i).  What diagnoses may be assigned for right upper extremity abnormalities?
      (ii).  Does the Veteran manifest any disorder of the right upper extremity other than a disorder of the ulnar nerve?
      (iii).  For EACH diagnosed disorder of the right upper extremity, state whether it is at least as likely as not (50 percent or greater probability) that the disorder is a manifestation of the Veteran's service-connected multiple sclerosis?  
      (iv).  For EACH diagnosed disorder of the right upper extremity, state whether it is at least as likely as not (50 percent or greater probability) that the disorder is secondary to the Veteran's service-connected multiple sclerosis?  
      (v).  For EACH diagnosed disorder of the right upper extremity, state whether it is at least as likely as not (50 percent or greater probability) that the disorder is aggravated by the Veteran's service-connected multiple sclerosis?  

9.  Afford the Veteran neurologic, ophthalmologic, or other examination as necessary to determine whether the Veteran's complaints of episodic eye pain are manifestations of, secondary to, or aggravated by service-connected multiple sclerosis.  The claims folder and a copy of this Remand should be made available to the examiners for review in connection with each examination.  The examiners should obtain a complete history from the Veteran, review the entire claims file, including the report of April 2010 evaluation which relates eye pain to migraine headaches.  Each examiner should indicate, in each examination report, that such review was performed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  

After the examiner completes review of the record, examines the Veteran, and reviews reports of all diagnostic examinations, the examiner should address the following:

      (i).  What diagnosis(es) may be assigned for the Veteran's complaints of eye pain?  
      (ii).  Is it is at least as likely as not (50 percent or greater probability) that eye pain is a manifestation of the Veteran's service-connected multiple sclerosis?  
      (iii).  Is it at least as likely as not (50 percent or greater probability) that eye pain is secondary to the Veteran's service-connected multiple sclerosis?  
      (iv).  Is it is at least as likely as not (50 percent or greater probability) that eye pain is aggravated by the Veteran's service-connected multiple sclerosis?  

10.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


